ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Response filed 16 February 2021 (hereinafter “the Response”) has been entered and considered but does NOT place the application in condition for allowance. 

On pages 8-9, Applicants contend that the proposed combination of references does not teach or suggest computing a first statistical distance that is based on a covariance matrix of the second plurality of pixel intensity gradients, as recited in independent claims 1, 11, and 20. In support of this assertion, Applicants argue that, in order to disclose the above limitation, Russell would need to disclose a system which computes a covariance matrix for an aggregated set of exterior gradients for foreground blobs when computing Mahalanobis distance for pixels in the frames of video. Applicants allege that Russell does not teach this feature. 

Initially, the Examiner submits that Russell does indeed disclose the feature in question. Applicants acknowledge that Russell discloses “that the exterior gradients of foreground blobs are aggregated into a statistical model”, but argue that the “aggregated statistics in the statistical model are used to determine a Mahalanobis distance” (page 9 of the Response; emphasis added).  Here, Applicants appear to assert that the Mahalanobis distance is calculated between statistics of the gradients, rather than the gradients themselves. The Examiner respectfully submits that this is a mischaracterization of the reference. In particular, Russell discloses that the “aggregated statistics are then used as an un-normalized measure (i.e. Mahalanobis distance)” ([0038]; emphasis added) as opposed to being used to determine the Mahalanobis distance. the statistics comprise the Mahalanobis distance. Stated another way, Russell discloses calculating a Mahalanobis distance between the gradient features, as discussed in the previous rejection. 
This is further supported by Russell’s disclosure that the Mahalanobis distance is used as a measure of the probability of pixels representing an edge of an occluding object in which an exterior edge of the blob is cut off by a stationary object ([0037-0038] and Figs. 1B and 2B). Before the effective filing date of the claimed invention, Mahalanobis distance was well known to be a similarity measure (see at least page 21 of McLachlan), and pixel gradients were well known to represent directional changes in pixel intensity in an image. An ordinarily skilled artisan would recognize that a group of similar such directional changes in pixel intensity would be indicative of an edge. Thus, calculating the Mahalanobis distance of a group of pixel gradients would determine whether the gradients are similar which would be indicative of the very same type of straight, occluding edge detected by Russell shown in Figs. 1B and 2B. 
Applicants are correct in noting that Russell does not expressly disclose computing a covariance matrix of gradients (page 9 of the Response). However, Russell implicitly discloses this feature, as evidenced by McLachlan. In particular, McLachlan defines Mahalanobis distance as a metric for summarizing the differences between groups, G1 and G2, for example (page 21). McLachlan further defines Mahalanobis distance using equation (1) which includes a “covariance matrix of X in each group G1 and G2” (page 21). Here, McLachlan discloses that a Mahalanobis distance between two groups is necessarily based on a covariance matrix of each group.
by definition, is necessarily based on a covariance matrix of each group, Russell does indeed disclose computing a covariance matrix for an aggregated set of exterior gradients for foreground blobs when computing Mahalanobis distance for pixels in the frames of video, contrary to Applicants’ assertions.

Furthermore, assuming arguendo that Russell does not teach that the Mahalanobis distance is calculated in precise the manner discussed above, the claimed feature in question would still be taught by the proposed combination of references. Indeed, Applicants have unreasonably constrained what is required to be taught by Russell in order to support the rejection of the independent claims. In particular, Russell is relied upon only for the use of Mahalanobis noise as the similarity metric in Bayer’s system, and it is the combination of references which teaches the limitation in question, as discussed below and in the previous action. 
Bayer discloses that a similarity metric (differencing circuit 11) is calculated between two pixel gradient sets in order to identify an edge or noise (col. 6, line 3 to col. 7, line 3; claim 11; Fig. 2). Likewise, Russell also discloses a model which inputs gradient features and applies a similarity metric (Mahalanobis distance) in order to identify an edge ([0038] of Russell; p. 7 of McLachlan defines Mahalanobis distance as a metric for “measuring and then summarizing the differences between groups”). Notably, this does not appear to be in conflict with Applicants’ characterization of Russell. 
both perform the same general and predictable function of measuring differences between groups of gradients, and Bayer’s system illustrated in Fig. 2 as modified to include the Mahalanobis distance of Russell can yield the predictable result of identifying an edge in the image since both references seek to identify an edge in the image using the similarity metric. Thus, one of ordinary skill in the art would have appreciated including Russell’s Mahalanobis distance as the similarity metric in Bayer’s system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In summary, the proposed combination of Bayer and Russell teaches computing a Mahalanobis distance (Russell’s similarity metric) between a first plurality of pixel intensity gradients (Bayer’s local gradients) and a second plurality of pixel intensity gradients (Bayer’s extended gradients). That is, the combination of Bayer and Russell teaches that the claimed first statistical distance comprises a Mahalanobis distance. 
As discussed above, McLachlan discloses that a Mahalanobis distance between two groups is necessarily based on a covariance matrix of each group (page 21). If this definition is applied to the teachings of the Bayer and Russell combination of computing a Mahalanobis the Mahalanobis distance in the combination of references is necessarily based on a covariance matrix of the first plurality of pixel intensity gradients and a covariance matrix of the second plurality of pixel intensity gradients. In other words, the proposed combination of Bayer and Russell, as evidenced by McLachlan, teaches that the first statistical distance is based on a covariance matrix of the second plurality of pixel intensity gradients, as recited in the independent claims. 

For all of the foregoing reasons, the prior art rejections are maintained. 

As noted in the previous action, Applicants amended independent claims 1, 11, and 20 to recite some of the features of dependent claims 3 and 13 which were previously objected to. However, the amended features merely amount to a definitional description of Mahalanobis distance for the reasons discussed above. Notably, a combination of Bayer and McLachlan alone (without including the teachings of Russell) would render the independent claims unpatentable since simply substituting Bayer’s differencing circuit 11 with McLachlan’s differencing metric (Mahalanobis distance) would read on the limitation in question. Indeed, Bayer’s differencing circuit 11 and McLachlan’s Mahalanobis distance both perform the same general and predictable function of measuring differences between groups, and Bayer’s system illustrated in Fig. 2 as modified to include the Mahalanobis distance of McLachlan can yield the predictable result of identifying an edge in the image. Certainly, any number of references that disclose the definition of Mahalanobis distance could have been combined with Bayer in a similar way to render the newly added claim features obvious. Accordingly, the Examiner recommends amending the independent 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663